   Case: 2:19-cr-00202-MHW Doc #: 27 Filed: 05/14/20 Page: 1 of 1 PAGEID #: 68




                            UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF OHIO
                                  EASTERN DIVISION

UNITED STATES OF AMERICA,                         :

               Plaintiff,                         :   CASE NO. 2:19-CR-202

       v.                                         :   JUDGE WATSON

THOMAS ROMANO,                                    :

               Defendant.                         :

                                TOLLING OF SPEEDY TRIAL

       By agreement of the Parties, the Court finds that the time for speedy trial is tolled until the

new trial date in November, 2020. Specifically, time is tolled due to the ongoing COVID-19

pandemic and this Court’s findings and rationale as outlined on the record during a status

conference on May 13, 2020. The Court notes that the Defendant requested a continuance on

December 4, 2019, which this Court granted. The Court finds that the time between December 4,

2019 and November 2, 2020 is excludable from the computation of time within which trial must

commence, pursuant to 18 U.S.C. § 3161(h)(7)(A).




                                                      /s/ Michael H. Watson
                                                  _______________________________________
                                                  HONORABLE JUDGE WATSON

Approved:

/s/ Christopher Jason
Counsel for Plaintiff


/s/ Samuel H. Shamansky
Counsel for Defendant
